MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                            FILED
Memorandum Decision shall not be regarded as                           Aug 16 2018, 9:00 am
precedent or cited before any court except for the
                                                                            CLERK
purpose of establishing the defense of res judicata,                    Indiana Supreme Court
                                                                           Court of Appeals
collateral estoppel, or the law of the case.                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Rodney T. Sarkovics                                       Curtis T. Hill, Jr.
Carmel, Indiana                                           Attorney General of Indiana
                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Myles Kendall McMahan,                                   August 16, 2018

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         17A-CR-3028
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
State of Indiana,                                        The Honorable Paul A. Felix, Judge
                                                         Trial Court Cause No. 29C01-1611-
Appellee-Plaintiff.
                                                         F5-8782




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018                 Page 1 of 19
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Myles McMahan (McMahan), appeals his conviction

      and sentence for burglary, a Level 5 felony, Ind. Code § 35-43-2-1; resisting law

      enforcement, a Level 6 felony, I.C. § 35-44.1-3-1(b); and criminal mischief, a

      Class A misdemeanor, I.C. § 35-43-1-2(a)(1).


[2]   We affirm.


                                                   ISSUES
[3]   McMahan presents five issues on appeal, which we consolidate and restate as

      the following four issues:


      (1) Whether the State presented sufficient evidence beyond a reasonable doubt

      to support McMahan’s burglary conviction;


      (2) Whether the trial court committed fundamental error by admitting evidence

      pursuant to Indiana Rules of Evidence 404(b);


      (3) Whether the trial court improperly instructed the jury; and


      (4) Whether McMahan’s sentence is inappropriate in light of the nature of the

      offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   In the early morning hours of November 26, 2016, McMahan and his girlfriend,

      Terryn Crittenden (Crittenden), drove to Coast To Coast, a car dealership store

      located in Fishers, Indiana. When they arrived at the store, McMahan

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 2 of 19
      awakened Crittenden, who was sleeping, and informed her that he used a rock

      to break the store’s window. Moments later, the two walked into the building,

      but when the alarm sounded, they exited the building and drove away.


[5]   Omar Barham (Barham), who owns Coast To Coast, received a call from the

      alarm company that monitors his business and was told that the motion

      detector at the showroom had been activated. Because Barham had

      experienced some problems with the motion detector, he advised the alarm

      company to disregard the alert. After twenty or thirty minutes had passed,

      McMahan and Crittenden drove back to the Coast To Coast building.

      McMahan left Crittenden inside the vehicle and again went back inside the

      building. The alarm company again called Barham and reported that another

      motion sensor in another part of the store had been triggered. This time, the

      alarm company contacted the police. Also, Barham drove to the store.


[6]   Officer Joseph Hancock (Officer Hancock) of the Fishers Police Department

      was first to arrive at the Coast To Coast building. As he approached the

      building, he saw McMahan, who was wearing a “[g]ray sweatshirt and light-

      colored pants” inside the Coast To Coast building. (Transcript Vol. II, p. 166).

      Upon seeing Officer Hancock, McMahan ran “through the show room area”

      and exited through the “southwest corner of the [store] where the broken”

      window was. (Tr. Vol. II, p. 168). While in foot pursuit, Officer Hancock

      yelled numerous times, “[P]olice. Stop.” (Tr. Vol. II, p. 168). However,

      McMahan did not adhere to Officer Hancock’s commands, and he ran toward a

      Dodge pickup truck. When he got to the truck, McMahan yelled at Crittenden

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 3 of 19
      to let him inside. McMahan jumped in the back seat, and Crittenden sped off.

      Officer Hancock ran back to his vehicle, activated his lights, and radioed for

      assistance.


[7]   Crittenden first drove to a parking lot, where she stopped momentarily, backed

      out, and then drove south on Briton Park Road. While driving south on Britton

      Park Road, Crittenden turned east on 131st street, and proceeded south on State

      Road 37, where she merged onto I-69 southbound and thereafter joined 465

      East. At the “[S]hadeland and 56th Street exit,” the Indianapolis Metropolitan

      Police Department officers deployed “stop sticks” and the Dodge pickup truck

      came to a stop. (Tr. Vol. II, p. 174). Once stopped, the officers initiated a

      “felony stop,” which involved ordering the occupants to exit the vehicle. (Tr.

      Vol. II, p. 174). Crittenden got out of the driver’s seat, and McMahan exited

      from the back-passenger seat.


[8]   Lieutenant Kobli (Lieutenant Kobli) of the Fishers Police Department, who had

      assisted Officer Hancock in the highspeed chase, performed a safety sweep.

      There were no additional occupants, but Lieutenant Kobli “happened to notice

      a set of keys with a dealer tag on them” on the bed of the pickup truck. (Tr.

      Vol. II, p. 207). The police later established that the keys belonged to Coast To

      Coast.


[9]   On November 28, 2016, the State filed an Information, charging McMahan

      with Count I, burglary, a Level 5 felony; Count II, auto theft, a Level 6 felony;

      Count III, resisting law enforcement, a Level 6 felony; Count IV, theft, a Class


      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 4 of 19
       A misdemeanor; and Count V, criminal mischief, a Class A misdemeanor. The

       State filed an enhancement charge to the Class A misdemeanor theft charge,

       elevating it to a Level 6 felony based on a prior theft conviction. On November

       3, 2017, the State moved to dismiss the Level 6 felony auto theft charge.


[10]   A jury trial was conducted from November 6 through November 8, 2017.

       Barham testified that when he arrived at the Coast To Coast building on the

       day of the break-in, he found that a window had been shattered by a large rock,

       furniture had been knocked around, and a key to a Mercedes Benz was missing.


[11]   During the police investigation, Crittenden and McMahan had told the police

       that there was a third person with them on the day of the break-in. At his jury

       trial, McMahan consistently testified that there was a third person, “James,”

       whom he had never met until that night. (Tr. Vol. III, p. 54). McMahan

       described “James” as a “dark skin, skinny guy with dreads . . . . he’s like my

       size but he’s a little bigger than me.” (Tr. Vol. III, p. 81). McMahan then

       claimed that he had no role in the break-in, and he testified that it was James

       who broke the window to the building, while he remained in the Dodge pickup

       truck to receive “oral sex” from Crittenden. (Tr. Vol. III, p. 54).


[12]   Detective David Flynn (Detective Flynn) of the Fishers Police Department,

       testified that while investigating the case, he watched the Coast To Coast

       surveillance video, and thereafter questioned Crittenden. During the second

       interview, Crittenden recanted her previous statement, indicating that the third

       person, James, was not present during the burglary. Crittenden confessed to


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 5 of 19
       Detective Flynn that she and McMahan initially entered the Coast To Coast

       building, and that they retreated when the alarm sounded. Crittenden stated

       that the second time, McMahan entered the Coast To Coast building “by

       himself.” (Tr. Vol. III, p. 36). Officer Hancock testified that McMahan was the

       man he saw inside the Coast To Coast building during the burglary. At the

       close of the evidence, the jury returned a guilty verdict for the Level 5 felony

       burglary, Level 6 felony resisting law enforcement, and Class A misdemeanor

       criminal mischief. The State subsequently dismissed the theft enhancement

       charge.


[13]   On December 7, 2017, the trial court conducted a sentencing hearing, and

       subsequently sentenced McMahan to six years in the Department of Correction

       (DOC) for the Level 5 felony burglary conviction, and ordered the last 545 days

       of that sentence to be served on work release. As for the Level 6 felony resting

       law enforcement conviction, McMahan was sentenced to two and one-half

       years in the DOC. Finally, the trial court sentenced McMahan to 365 days in

       the Hamilton County Jail for the Class A misdemeanor criminal mischief

       conviction. McMahan’s sentences are to be served concurrently, for an

       aggregate sentence of six years.


[14]   McMahan now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 6 of 19
                               DISCUSSION AND DECISION
                                           A. Sufficiency of the Evidence

[15]   McMahan contends that the evidence is insufficient to support his conviction

       for Level 5 felony burglary. When reviewing the sufficiency of the evidence to

       support a conviction, appellate courts must consider only the probative

       evidence and reasonable inferences supporting the judgment. Sallee v. State, 51

       N.E.3d 130, 133 (Ind. 2016). It is the fact-finder’s role, not that of appellate

       courts, to assess witness credibility and weigh the evidence to determine

       whether it is sufficient to support a conviction. Id. It is not necessary that the

       evidence “overcome every reasonable hypothesis of innocence.” Id. The

       evidence is sufficient if an inference may reasonably be drawn from it to support

       the judgment. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[16]   To convict McMahan of Level 5 felony burglary, the State needed to prove that

       he: (1) broke and entered into the Coast To Coast building or structure; (2) with

       the intent to commit a felony or theft inside. See I.C. § 35-43-2-1. McMahan’s

       primary argument is that he cannot be guilty of burglary because the State

       presented no evidence that he intended to commit a felony or theft within the

       Coast To Coast building.


[17]   As our supreme court has explained, “a burglar’s intent to commit a specific

       felony at the time of the breaking and entering may be inferred from the

       circumstances.” Baker v. State, 968 N.E.2d 227, 229-30 (Ind. 2012) (citations

       and quotations omitted). “Circumstantial evidence alone is sufficient to sustain


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 7 of 19
       a burglary conviction.” Id. at 230. Further, we note that evidence of intent

       “need not be insurmountable,” but there must be a “specific fact that provides a

       solid basis to support a reasonable inference that the defendant had the specific

       intent to commit a felony.” Freshwater v. State, 853 N.E.2d 941, 944 (Ind. 2006).

       We find two cases instructive in analyzing McMahan’s claim.


[18]   In Sipes v. State, 505 N.E.2d 796, 797 (Ind. 1987), our supreme court found

       sufficient evidence that Sipes intended to commit theft when he was found

       standing near a table with money on it and then fled when the homeowner

       screamed. The Sipes court explained, “[T]he fact that it was late at night and

       that [Sipes] was in a home where he had not been invited was evidence from

       which a jury could infer that he was guilty of breaking into the home with

       intent to steal.” Id.


[19]   In Wormbly v. State, 550 N.E.2d 95, 97 (Ind. Ct. App. 1990), trans. denied, a

       panel of this court found sufficient evidence to support Wormbly’s intent to

       commit theft. In that case, Wormbly had broken into the attic of a bar and cut

       a hole in the ceiling leading down to where cash and merchandise were kept.

       Id. This court reasoned, “[I]t can be inferred that Wormbly . . . [was]

       approaching valuable property for the purpose of taking it when the police

       interrupted [his] approach.” Id.


[20]   Here, McMahan’s conduct was similar to that of the defendants in both Sipes

       and Wormbly. At trial, evidence was presented that a window to the Coast To

       Coast building had been broken, furniture had been moved around, and a key


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 8 of 19
       fob to a Mercedes Benz was missing. When Officer Hancock arrived,

       McMahan ran through the broken window toward a Dodge pickup truck that

       drove away after he entered it. The Dodge pickup truck, which was being

       driven by Crittenden, led Officer Hancock and other officers on a high-speed

       chase, which entailed entering the interstate. Eventually, the Dodge pickup

       truck was stopped at the “Shadeland and 56th Street exit” after the Indianapolis

       Metropolitan Police Department officers deployed “stop sticks.” (Tr. Vol. II, p.

       174). Following a felony stop, Crittenden and McMahan were ordered out of

       the vehicle. While conducting a safety sweep, Lieutenant Kobli found a key fob

       on the bed of the dodge pickup truck. The police later established that the key

       fob was for a Mercedes Benz owned by Coast To Coast.


[21]   Without any evidence to the contrary, it is reasonable for a jury to infer that an

       individual intends to commit theft when he breaks into a closed business

       establishment after hours. See Oster v. State, 992 N.E.2d 871, 876-77 (Ind. Ct.

       App. 2013), trans. denied. The Coast To Coast surveillance video established

       McMahan was inside the showroom after hours.


[22]   It is not our role on appeal to substitute our judgment for that of the fact-finder,

       or to reweigh the evidence, and we will not disturb its verdict if there is

       substantial evidence of probative value from which the jury might reasonably

       infer guilt. See Sallee, 51 N.E.3d at 133. Based on direct evidence placing

       McMahan inside the Coast To Coast building, as well as substantial

       circumstantial evidence, we are satisfied that the State produced sufficient

       evidence of probative value to support McMahan’s burglary conviction.

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 9 of 19
                                     B. Indiana Rules of Evidence 404(b)

[23]   Next, McMahan contends that the trial court committed fundamental error by

       admitting evidence regarding a prior burglary conviction pursuant to Indiana

       Rule of Evidence 404(b). The Rule provides:

               Evidence of other crimes, wrongs, or acts is not admissible to prove the
               character of a person in order to show action in conformity therewith.
               It may, however, be admissible for other purposes, such as proof of
               motive, intent, preparation, plan, knowledge, identity, or absence of
               mistake or accident, provided that upon request by the accused, the
               prosecution in a criminal case shall provide reasonable notice in
               advance of trial, or during trial if the court excuses pre-trial notice on
               good cause shown, of the general nature of any such evidence it
               intends to introduce at trial.


       Rule 404(b) (emphasis added). This rule exists to avoid the risk of a jury

       drawing the forbidden inference that the defendant’s character is such that he

       has a propensity to engage in conduct of the sort charged, and that he acted in

       conformity with that character on the occasion at issue in the charge. Garland v.

       State, 788 N.E.2d 425, 429 (Ind. 2003). In considering the admissibility of such

       evidence, the trial court must “determine whether the evidence of other crimes,

       wrongs, or acts is relevant to a matter at issue other than the person’s

       propensity to engage in a wrongful act,” and “balance the probative value of the

       evidence against its prejudicial effect,” pursuant to Indiana Rule of Evidence

       403. Bassert v. State, 795 N.E.2d 1050, 1053 (Ind. 2003).


[24]   Generally, we review the trial court’s ruling on the admission of evidence for an

       abuse of discretion. Whatley v. State, 908 N.E.2d 276, 280 (Ind. Ct. App. 2009),

       trans. denied. Failure to object to the admission of evidence at trial normally
       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 10 of 19
       results in waiver and precludes appellate review unless its admission constitutes

       fundamental error. Id. Acknowledging that he did not preserve the alleged

       errors below, McMahan now asserts fundamental error to avoid waiver.


[25]   The fundamental error doctrine is extremely narrow. Howard v. State, 816

       N.E.2d 948, 955 (Ind. Ct. App. 2004). To qualify as fundamental error, the

       error must be so prejudicial to the rights of the defendant as to make a fair trial

       impossible. Id. To be fundamental error, the error must constitute a blatant

       violation of basic principles, the harm or potential for harm must be substantial,

       and the resulting error must deny the defendant fundamental due process. Id.


[26]   Following his arrest and questioning, McMahan told the police that a third

       party, James, had committed the burglary. Based on McMahan’s assertion, on

       March 9, 2017, prior to McMahan’s jury trial, the State filed its Notice of Intent

       to use Evidence 404(b) evidence as follows

               The State intends to introduce evidence that on December 10, 2012,
               [McMahan] burglarized Dellen Automotive Group in Greenfield,
               Indiana to commit [a]uto [t]heft. [McMahan] did so by throwing a
               rock through the side window of Dellen Automotive Group.
               [McMahan] then entered Dellen Automotive Group rummaged
               through the Dellen Automotive Group offices until stealing keys for
               automobiles on the Dellen Automotive Group lot. [McMahan], along
               with a female accomplice, then stole a Chevrolet Camaro and a
               Chevrolet Cruze. [McMahan] admitted to these crimes to
               Indianapolis Metropolitan Police Detective John Walls, and pleaded
               guilty to them on or about September 24, 2013. [McMahan] was
               convicted and sentenced on October 23, 2013.


       (Appellant’s Amended App. Vol. II, p. 49).


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 11 of 19
[27]   At his trial, McMahan maintained that it was James who broke into the Coast

       To Coast building. Based on its Notice of Intent to use Evidence 404(b)

       evidence, during cross-examination, the State elicited the following from

       McMahan without objection:

               Q. And you were the person convicted of burglary in Cause No.
               3ODOl-1212-FC-l906?


               A. Allegedly, yes.


               Q. Well, you were convicted in it, weren’t you?


               A. Allegedly. I was charged for it, yeah.


               Q. And you pled guilty to it; right?


               A. Yeah, I took a plea, yeah.


               Q. And that was for a burglary at Dellen [Automotive Group]; right?


               A. I don’t recall. That was when I was 18. I don’t really remember.


               Q. And that Dellen [Automotive Group] that you pled guilty to
               burglarizing was for throwing . . . a rock through a window and
               stealing a car; is that correct?


               A. Correct.


       (Tr. Vol. III, p. 76).




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 12 of 19
[28]   On appeal, the State argues that the purpose of presenting McMahan’s prior

       burglary conviction to the jury, was to prove identity. “The identity exception

       to the general prohibition on propensity evidence is crafted primarily for

       ‘signature’ crimes with a common modus operandi.” Thompson v. State, 690

       N.E.2d 224, 234 (Ind. 1997). The rationale behind this exception “is that the

       crimes, or means used to commit them, were so similar and unique that it is

       highly probable that the same person committed all of them.” Id. (citing

       Lockhart v. State, 609 N.E.2d 1093, 1097 (Ind. 1993)). The test applied for

       determining whether evidence may be admitted under the identity exception as

       a “signature crime” is:

               [T]he State may prove identity by showing that the similarities
               between the prior offense and the crime charged are so strong and the
               method so clearly unique that it is highly probable that the perpetrator
               of both is the same person. However, the repeated commission of
               similar crimes is not enough to qualify for the exception to the general
               rule. The acts or methods employed must be so similar, unusual, and
               distinctive as to earmark them as the acts of the accused.


       Lockhart, 609 N.E.2d at 1097. The inquiry has also been stated as: “[A]re these

       crimes so strikingly similar that one can say with reasonable certainty that one

       and the same person committed them?” Davis v. State, 598 N.E.2d 1041, 1048

       n. 2 (Ind. 1992), reh’g denied, cert, denied, 510 U.S. 948, 114 S.Ct. 392 (1993).


[29]   Here, a comparison of the burglary committed at Coast To Coast, and Dellen

       Automotive Group, reveals many similarities. In both situations, a rock was

       used to break a window in order to gain entry. Both showrooms were

       rummaged through, and keys were obtained. In the Dellen Automotive Group

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 13 of 19
       burglary, McMahan successfully drove away with a vehicle. In the present

       case, an attempted auto theft at the Coast To Coast was halted when the police

       arrived. Following a police chase, Crittenden and McMahan were ordered out

       of the vehicle that they used for fleeing, and during a safety sweep, a key to a

       Mercedes Benz belonging to Coast To Coast was located on the bed of the

       truck. Given the striking similarities between the burglary at Dellen

       Automotive Group in 2013, and the burglary at Coast To Coast in 2016, we

       cannot say that the trial court abused its discretion in determining that whatever

       prejudice might arise was outweighed by the probative value of the evidence.

       See Lockhart, 609 N.E.2d at 1097. Consequently, we conclude that McMahan

       has failed to demonstrate the admission of his prior burglary conviction

       constituted fundamental error. See Anderson v. State, 15 N.E.3d 147, 149 (Ind.

       Ct. App. 2014).


                                               C. Jury Instruction

[30]   McMahan also argues that the trial court erred in instructing the jury. The trial

       court instructed the jury regarding the scope and character of its consideration

       of evidence regarding McMahan’s prior burglary conviction as follows:

               Evidence has been introduced that the accused was involved in crime
               other than those charged in the information. This evidence has been
               received solely on the issue of the accused’s identity, preparation and
               plan. This evidence should be considered by you only for that limited
               purpose.


       (Tr. Vol. III, p. 168).



       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 14 of 19
[31]   McMahan did not object to this instruction. A defendant who fails to object to

       a jury instruction at trial waives any challenge to that instruction on appeal,

       unless giving the instruction was fundamental error. Wright v. State, 730 N.E.2d

       713, 716 (Ind. 2000). To avoid waiver, McMahan argues that the presumed

       instructional errors constitute fundamental error. However, fundamental error

       is error that represents a blatant violation of basic principles rendering the trial

       unfair to the defendant, thereby depriving the defendant of fundamental due

       process. Ritchie v. State, 809 N.E.2d 258, 273 (Ind. 2004) (citation omitted). As

       the evidence of McMahan’s prior burglary was properly admitted pursuant to

       Evidence Rule 404(b) to prove identity, McMahan fails to show error, let alone

       fundamental error

                                           D. Inappropriate Sentence

[32]   Lastly, McMahan claims that his six-year aggregate sentence is inappropriate in

       light of the nature of the offense and his character. Indiana Appellate Rule 7(B)

       empowers us to independently review and revise sentences authorized by

       statute if, after due consideration, we find the trial court’s decision

       inappropriate in light of the nature of the offense and the character of the

       offender. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007). The “nature of

       offense” compares the defendant’s actions with the required showing to sustain

       a conviction under the charged offense, while the “character of the offender”

       permits a broader consideration of the defendant’s character. Cardwell v. State,

       895 N.E.2d 1219, 1224 (Ind. 2008); Douglas v. State, 878 N.E.2d 873, 881 (Ind.

       Ct. App. 2007). An appellant bears the burden of showing that both prongs of


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 15 of 19
       the inquiry favor a revision of his sentence. Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006). Whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other considerations that

       come to light in a given case. Cardwell, 895 N.E.2d at 1224. Our court focuses

       on “the length of the aggregate sentence and how it is to be served.” Id.


[33]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). A Level 5 felony is punishable for a fixed term between one

       and six years, with the advisory sentence being three years. I.C. § 35-50-2-6(b).

       The trial court sentenced McMahan to the maximum sentence of six years for

       the Level 5 felony burglary offense. Further, a Level 6 felony is punishable for

       a fixed term between six months and two and one-half years, with the advisory

       sentence being one year. I.C. § 35-50-2-7(b). The trial court sentenced

       McMahan to the maximum sentence of two and one-half years for the Level 6

       felony resisting law enforcement. Lastly, a person who commits a Class A

       misdemeanor shall be imprisoned for a fixed term of not more than one year.

       I.C. § 35-50-3-2. Here, the trial court sentenced McMahan to the maximum

       sentence of one-year for the Class A misdemeanor criminal mischief.

       McMahan’s sentences are to be served concurrently, for an aggregate sentence

       of six years.


[34]   We first examine the nature of McMahan’s offenses. McMahan broke the

       window of the Coast To Coast building after hours. Accompanied by

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 16 of 19
       Crittenden, McMahan entered the showroom, but when the alarm sounded,

       both exited and drove down the street waiting approximately thirty minutes to

       see if authorities would respond to the break-in. McMahan and Crittenden

       thereafter returned to the scene; this time, Crittenden waited in the car. After

       Officer Hancock arrived and encountered McMahan inside the Coast To Coast

       building, he repeatedly identified himself as police and ordered McMahan to

       stop. Instead, McMahan ran out of the building and entered a Dodge pickup

       truck which then fled the scene. McMahan and Crittenden led the police on a

       high-speed chase that required the use of stop sticks to stop their fleeing truck.

       During a safety sweep, a key to a Mercedes Benz owned by Coast To Coast was

       found on the bed of the Dodge pickup truck. We do not find that the nature of

       the offenses aids McMahan’s sentencing argument.


[35]   The character of the offender is found in what we learn of the offender’s life and

       conduct. Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Included in

       the assessment of a defendant’s character is a review of his criminal history.

       Garcia v. State, 47 N.E.3d, 1249, 1251 (Ind. Ct. App. 2015). Also, a record of

       arrests is relevant to a trial court’s assessment of the defendant’s character.

       Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005).


[36]   As for McMahan’s character, we acknowledge that he was only twenty-three-

       years-old at the time of his offense. Between 2007 and 2012, McMahan had

       several contacts with the juvenile justice system for carrying a handgun without

       a license, criminal mischief, criminal trespass, burglary, receiving stolen

       property, theft (multiple), and possession of marijuana. As an adult, McMahan

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 17 of 19
       has been convicted of resisting law enforcement, theft, criminal conversion, and

       refusal to identify. McMahan has violated his prior probation multiple times.

       Following his conviction in the instant case, McMahan committed additional

       crimes. Specifically, in September 2017, McMahan was arrested in Marion

       County for Level 6 felony resisting law enforcement and Level 6 felony auto

       theft. As the trial court pointed out, McMahan has been offered numerous

       opportunities to reform, including probation and lenient sentences, but has

       repeatedly resumed his criminal activity. Also, we find that McMahan’s

       substance abuse reflects poorly on his character. McMahan reported that he

       began using marijuana at age fifteen, and he used “marijuana daily,” and then

       he progressed “to every other day until early 2011.” (Appellant’s Conf. App.

       Vol. III, p. 15). McMahan indicated that he began using alcohol when he was

       twenty-years old. While incarcerated for one of his many offenses, the DOC

       offered substance abuse treatment, but McMahan “declined to participate.”

       (Appellant’s Conf. App. Vol. III, p. 15).


[37]   Based on the above, we cannot say that McMahan is entitled to a lesser

       sentence. Given the nature of the offenses and McMahan’s criminal history,

       we cannot say that his sentence is inappropriate in light of the nature of the

       offenses and his character.


                                             CONCLUSION
[38]   For the foregoing reasons, we conclude that the State presented sufficient

       evidence beyond a reasonable doubt to support McMahan’s burglary

       conviction; the trial court did not commit fundamental error by admitting
       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 18 of 19
       evidence of McMahan’s prior burglary conviction; the trial court did not

       commit error by instructing the jury; and McMahan’s sentence is not

       inappropriate in light of the nature of the nature of the offenses and his

       character.


[39]   Affirmed.


[40]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3028 | August 16, 2018   Page 19 of 19